MAJOR, Circuit Judge.
I concur in the opinion in all the cases except No. 8941, and in my view the judgment should be reversed as to Rushell Bailey, the defendant therein. Notwithstanding the question as to the sufficiency of the evidence was not raised in the court below by a motion for directed verdict or otherwise, it was asserted in this court that there was no evidence justifying a submission of his case to the jury and consequently no proof upon which the judgment of conviction can rest. An examination of the record discloses that this assertion is well founded. It appears to me that a judgment of conviction wholly unsupported by any competent testimony presents a direct challenge to the “fairness, integrity or public reputation of judicial proceedings.” United States v. Atkinson, 297 U.S. 157, 160, 56 S.Ct. 391, 80 L.Ed. 555.